Citation Nr: 1425303	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to radiation and/or other chemical/biologic exposures.

2.  Entitlement to service connection for skin cancer, due to include as due to radiation and/or other chemical/biologic exposures and/or exposure to the sun while taking anti-malarial medications.

3.  Entitlement to service connection for dermatophytosis involving the feet (tinea pedis), the toenails (onychomycosis) and the hands (tinea manum).

4.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) rated as 30 percent disabling from November 16, 2009 to April 20, 2011 and 70 percent disabling from April 21, 2011 to July 15, 2012 (with an award of a total disability rating based upon individual unemployability (TDIU) in effect from April 21, 2011 to July 15, 2012).

5.  Entitlement to an effective date earlier than April 2, 2013 for the award of aid and attendance benefits for the Veteran's spouse.
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

On review of the record, the Board observes that the Veteran has sought service connection for a skin disorder involving his feet and hands which has been recurrent since service.  See VA Form 21-4138 received October 2009 and VA Form 9 received June 2010.  A January 2009 VA examiner clarified that the Veteran was describing tinea pedis and tinea manum, which are both descriptions for an underlying skin disease of dermatophytosis.  The record reflects multiple skin disorders, to include skin cancers and psoriasis, which are not included in the Veteran's description of the recurrent skin disorder since service which he seeks to service connect.  Thus, the Board has recharacterized this issue on appeal to better reflect the Veteran's contentions in light of the medical evidence of record.

The Board next notes that the Veteran appealed to the Board the initial rating assigned for PTSD following an award of service connection.  After several adjudications, the RO has assigned "staged" ratings during the appeal period.  Although the RO awarded 100 percent compensation benefits effective April 21, 2011, higher ratings for this disability are available prior to April 21, 2011 and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the RO has not certified this issue for appeal, the Board finds that the appeal still remains pending before the Board.

As addressed in the REMAND below, the issue of entitlement to an effective date earlier than April 2, 2013 for the award of aid and attendance benefits for the Veteran's spouse has been listed on the title page for procedural purposes only.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of Virtual VA reveals additional VA clinic records which are not associated with the claims folder.

The issue of entitlement to service connection for dermatophytosis involving the feet (tinea pedis), the toenails (onychomycosis) and the hands (tinea manum) is addressed in the DECISION below.  The remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's dermatophytosis involving the feet (tinea pedis), the toenails (onychomycosis) and the hands (tinea manum) first manifested during combat service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for dermatophytosis involving the feet (tinea pedis), the toenails (onychomycosis) and the hands (tinea manum) have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for a recurrent skin disorder involving his hands and feet which, he alleges, began during combat service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's Department of Defense (DD) Form 214 reflects that he was awarded the Combat Infantryman Badge for combat service during the Korean War.  A combat veteran's assertions of an event occurring during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The facts of this issue may be briefly summarized.  The Veteran's service treatment records (STRs) reflect treatment for skin rash symptoms in July 1952, September 1952 and October 1952.  The July 1952 STR specifically reflected a diagnosis of dermatitis.

The available post-service medical records reflect the Veteran's treatment for psoriasis and onychomycosis many years after service.  The Veteran was afforded VA skin disease examination in January 2009 to obtain opinion as to whether any currently manifested skin disorder was related to the in-service treatment for rash symptoms.  At the examination, the Veteran described to the examiner a history of fungal infection to the feet and palms which developed in Korea and had continued since that time - although he had been able to resolve his tinea manum over the last few years.  He described this skin condition as being manifested by episodes of dry peeling skin or blisters which "leak[ed] clear fluid."  He also described a recurrent rash to the hands and arms during basic training, but he further reported that this condition had not been recurrent over the years.  

The January 2009 VA skin examiner, aware of the STRs showing treatment for dermatitis but not reflecting treatment for tinea, found a current diagnosis of tinea pedis, onychomycosis and tinea manum based upon physical examination.  The examiner stated that, although there was no report of the tinea disorders in service, it would be very reasonable to assume that tinea pedis began in service.  It was noted that tinea pedis could very easily spread to the hands and become chronic.  It was further noted that, during service, service members of the Veteran's generation often did not seek medical attention for conditions which were not life threatening or debilitating, and particularly for conditions as "ubiquitous" as tinea pedis.  The examiner then stated that the opinion provided could not be "confirmed" without resorting to mere speculation.

The Board initially notes that tinea is a term used to describe various dermatophytoses, the specific type usually being designated by a modifying term depending upon the characteristic appearance of the lesions, etiologic agents or site. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1713 (28th ed. 1994).  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2006) (evaluating dermatophytosis involving the feet (tinea pedis) and the toes (tinea unguium) under the same criteria).  Tinea pedis involves the feet while tinea unguium, which is synonymous with the term onychomycosis, involves the toes.  DORLAND'S at 1713-14. 

The Board next notes that the Veteran is competent to describe observable skin characteristics (dry peeling skin or blisters which leaked clear fluid), see Falzone v. Brown, 8 Vet. App. 398, 405 (1995), which the VA examiner found to be a description of tinea pedis and tinea manum.  The Veteran described the onset of these symptoms during combat conditions where there was no access to medical facilities.  The Veteran has generally described 5-month periods of combat duty without bathing facilities or access to any bases or camps.  See VA Form 21-4138 received October 2009.  These descriptions are consistent with his known circumstances of service, and warrants the application of 38 U.S.C.A. § 1154(b) by presuming the truth of his description of skin symptoms during combat.  

Based on the Veteran's history, the VA examiner stated that an opinion of in-service onset could not be provided without resort to speculation based on an inability to "confirm" the opinion with documentary proof.  However, the clear import of the opinion was that the Veteran described the onset of dermatophytosis during combat situations and that it was "very reasonable to assume" that tinea pedis began in service, spread to other body parts and become chronic.

Here, the Board does not require "documentary" confirmation that dermatophytosis first manifested in service.  Here, the Veteran has provided the requisite evidence through his testimony.  The VA examiner essentially stated that the Veteran's description of skin symptoms in service and current findings "very reasonably" describe an in-service onset of tinea pedis.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's dermatophytosis involving the feet (tinea pedis), the toenails (onychomycosis) and the hands (tinea manum) first manifested in service.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (medical opinion based solely on lay account of injury and symptoms is competent evidence if the reported history is accurate).  The claim, therefore, is granted.  38 U.S.C.A. §§ 1110, 1154(b).

Notably, the Veteran was treated for dermatitis in service but reported to the VA examiner in 2009 that this particular skin disorder resolved.  The Veteran further described a second skin disorder, dermatophytosis, which had been recurrent since service and which the examiner stated was the Veteran's current skin disorder.  The Board finds that the award on appeal grants in full the benefit sought on appeal, see VA Form 21-4138 received October 2009 and VA Form 9 received June 2010, and that there is no need to address the prior dermatitis diagnosis which the Veteran reported resolved many years prior to the appellate period.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the benefit sought on appeal has been granted in full, there is no need to discuss any potential duty to notify or duty to assist error.

ORDER

Service connection for dermatophytosis involving the feet (tinea pedis), the toenails (onychomycosis) and the hands (tinea manum) is granted.


REMAND

The Board regrets any further delay in adjudicating this appeal, but finds that additional development is necessary.



Prostate and skin cancer claims

The Veteran claims that his prostate and skin cancers are due, in part, to his exposure to ionizing radiation and/or other chemical/biologic exposures while attending Chemical, Biological and Radiation School (CBRS) at Camp Gifu, Japan prior to being sent to combat in Korea.

In support of his claim, the Veteran has obtained a statement from a former military attendee at the CBRS at Camp Gifu in 1951.  This individual, who described himself as having some scientific knowledge as a pre-med student, described the CBRS training as generally consisting of 1) a tear gas program which involved a slight whiff of chlorine gas; 2) a biological program involving education of possible germ warfare agents and the use of atropine auto injectors filled with saline for testing purposes; and 3) radiation training which consisted of the use of a Geiger counter to map out a safe area from radiation using Cobalt 60 as a sample.  This individual recalled that the ionizing radiation exposure was insufficient to record any exposure on dosimeters which were provided.

At the outset, the Board notes that the Veteran's service personnel records are unavailable presumably due to destruction during a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The evidence which has been destroyed could potentially document the Veteran's duty assignment to Camp Gifu as well as his potential record of occupational exposure to ionizing radiation (DD Form 1141).  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The Department of Defense (DoD) maintains a database for a Veteran who may have participated in Chemical, Biological, Radiological, Nuclear, and Explosives (CBRNE).  See Veterans Benefits Administration (VBA) Training Letter 06-04 (Sept. 12, 2006).  Briefly summarized, this database initially consisted of members who participated in CBRNE activities at Edgewood Arsenal in Maryland, and was intended to be expanded for testing that occurred in Fort Detrick, Maryland and Dugway Proving Ground, Utah.  This training letter further notes that "DoD may eventually extend its investigation to tests conducted at other locations," and that "it is possible that DoD may declassify other tests later."

In July 2009, the DoD informed the RO that the Veteran was not listed in the database as a CBRNE participant.

The Board has carefully reviewed the Veteran's statements on multiple material matters in the claims folder, and has found no basis to doubt his credibility.  Quite simply, the Board has no reason to doubt that the Veteran did attend CBRS at Camp Gifu as alleged.  Notably, the DoD database does not rule out that the Veteran attended CBRS at Camp Gifu.  Additionally, the witness affidavit specifically claims that the radioactive training program involved exposure to Cobalt 60 which, the Board observes, has ionizing radiation properties.  See http://en.wikipedia.org/wiki/Cobalt-60.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute)

The medical evidence in this case reflects a history of the Veteran undergoing a radical prostatectomy for prostate cancer, and having excisions of both basal cell and squamous cell carcinomas.  While this history appears to be consistent and reliable, the actual treatment records and biopsy sample diagnoses are not of record as it appears that the Veteran's treatment occurred in private facilities.

Prostate cancer, basal cell carcinoma and squamous cell carcinoma are deemed radiogenic diseases by VA which entitles a Veteran to special development procedures with evidence of possible exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2)(vii).  In light of the evidentiary record described above, the Board remands this case to confirm the diagnoses of prostate cancer and skin cancer(s) which, if confirmed, requires development of the claims under the "other exposure" ionizing radiation development procedures by obtaining a probable dose estimate from the Under Secretary for Health.  38 C.F.R. § 3.311(a)(2)(iii).  

PTSD claim

By rating decision dated December 2010, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective November 16, 2009.  The Veteran perfected an appeal to this decision.  In the notice of disagreement received in January 2011, he argued for entitlement to either a 70 percent or 100 percent rating.  After several adjudications, a March 18, 2013 RO rating decision awarded a 70 percent rating for PTSD effective April 21, 2011 and a 100 percent rating effective July 16, 2012.  The RO also awarded a TDIU rating for the time period from April 21, 2011 until July 15, 2012. 

In a July 2013 supplemental statement of the case (SSOC), the RO informed the Veteran that the March 2013 rating award was deemed a "full grant of the benefit sought on appeal for this issue" and, thus, withdrew this issue from appellate consideration.  In general, a claimant is presumed to seek the maximum benefits allowable by law unless the appeal is expressly limited.  See AB, 6 Vet. App. at 35.  Here, the award of 100 percent compensation benefits effective April 21, 2011 does not satisfy the Veteran's appeal as his January 2011 statement requested benefits above the 30 percent rating prior to April 21, 2011.  Thus, the disability rating for PTSD for the time period prior to April 21, 2011 remains on appeal because the RO's actions do not constitute a full grant of the full benefits sought and the Veteran has not expressed satisfaction with the March 2013 rating decision.  

On review of the record, the Board finds that further medical opinion is required to determine the onset of the Veteran's unemployability due to PTSD.  A February 2013 VA examiner determined that the Veteran's PTSD symptomatology had rendered him unemployable.  An opinion was not provided as to the onset of unemployability.  This examiner described the Veteran's PTSD as being "slightly worse" than on VA examination dated April 21, 2011 (the date of the TDIU award).  It was also noted that a Global Assessment of Functioning (GAF) Score was a very subjective rating, and that he would have rated the Veteran with a GAF score of 40 rather than the 46 provided by the April 21, 2011 VA examiner.  Thus, this opinion suggests that the Veteran's unemployability may have been present prior to the VA examination on April 21, 2011.  As such, the Board will request an addendum opinion from the February 2013 VA examiner as to the onset of the Veteran's unemployability due to PTSD.

Earlier effective date for award of aid and attendance benefits

By decision dated May 2013, the RO awarded aid and attendance benefits for the Veteran's spouse effective April 2, 2013.  As a result, his payment start date was May 1, 2013.  In response, the Veteran submitted a statement in June 2013 arguing for an earlier effective date as he claimed to have filed his claim on March 26, 2013.  The Board construes the Veteran's June 2013 statement, which was filed one month after the RO decision, as a timely filed notice of disagreement.  38 C.F.R. § 20.302(a).  This issue, therefore, is remanded for RO issuance of a Statement of the Case (SOC) to allow the Veteran to perfect an appeal to this decision, if he so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in associating the following private medical records with the claims folder:

	a) complete medical records from Dr. Bergreen and Eugene Sacred Heart Hospital; and

	b) his private physicians who have treated him for skin cancer.

2.  Associate with the claims folder records of the Veteran's VA treatment since July 29, 2013.

3.  The RO is advised of the Board's factual finding that the Veteran's report of attending CBRS at Camp Gifu, Japan in 1952 is credible.  In light of this finding, the RO should contact the U.S. Army and any other appropriate entities to determine the types of training and activities which were conducted at Camp Gifu in 1952 and whether any of the participants had potential exposure to ionizing radiation and/or other chemical/biologic exposures.

4.  After completing the development above, the RO should follow the procedures for developing "other exposure" ionizing radiation claims by obtaining a probable dose estimate from the Under Secretary for Health pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  The Under Secretary for Health should be provided the Veteran's January 2009 Radiation Risk Statement, the soldier statement received in July 2010 and any information provided by the U.S. Army and/or any other appropriate entities to determine the types of training and activities which were conducted at Camp Gifu.  

5.  Forward the claims folder to the February 2013 VA PTSD examiner for an addendum opinion.  The claims folder contents (paper and electronic) must be made available to the examiner for review.  After review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment prior to April 21, 2011 and, if so, identify the approximate date of the onset of unemployability.

If the February 2013 VA PTSD is unavailable, send the claims folder to another similarly qualified examiner to address the unemployability question.

6.  Furnish the Veteran an SOC on the issue of entitlement to an effective date earlier than April 2, 2013 for the award of aid and attendance benefits for the Veteran's spouse.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

7.  Thereafter, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


